J-A04011-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

 CONSOLIDATED RAIL CORP. and              :   IN THE SUPERIOR COURT OF
 NORFOLK SOUTHERN RAILWAY                 :        PENNSYLVANIA
 CORP.                                    :
                                          :
                                          :
               v.                         :
                                          :
                                          :
 ROGER GRUBB,                             :   No. 568 EDA 2018

                    Appellant

              Appeal from the Order Entered January 12, 2018
    In the Court of Common Pleas of Philadelphia County Civil Division at
                    No(s): May Term., 2016 No. 001747


BEFORE: LAZARUS, J., KUNSELMAN, J., and COLINS, J.*

JUDGMENT ORDER BY LAZARUS, J.:                        FILED JUNE 17, 2019

      Appellant Roger Grubb appealed from the order, entered in the Court of

Common Pleas of Philadelphia County, granting summary judgment in favor

of Consolidated Rail Corporation and Norfolk Southern. It has come to this

Court’s attention that Appellant is deceased, and that his death occurred after

the notice of appeal in this case was filed. Counsel for Appellant advised this

Court’s prothonotary that a Suggestion of Death would be filed. See Pa.R.A.P.

502(a). To date, no Suggestion of Death has been filed. We hereby dismiss

this appeal.

      Appeal dismissed.




*Retired Senior Judge assigned to the Superior Court.
J-A04011-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/17/19




                          -2-